DETAILED ACTION
Information Disclosure Statement
The Information Disclosure Statements filed on 03/27/2018 and 01/22/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments
Applicant’s arguments, see Remarks filed on 01/22/2021, with respect to claims 1, 3-5, 7-9, 11-12, 14-15 and 17-24 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn (as previously stated in the non-final action mailed on 12/24/2020).
The previous claim objections regarding claims 1, 8, 9, 15, 17, 20, 21, 23 and 24 have been considered and are withdrawn.
The previous 112(b) rejections regarding claims 1, 3-5, 7-9, 11-12, 14-15 and 17-24 have been considered and are withdrawn.
The previous 112(d) rejection regarding claim 14 has been considered and is withdrawn.

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-12, 14-15 and 17-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Tadlock does not explicitly teach the cartridge housing comprising a motor pump unit arranged therein for pumping a fluid in the system, the motor pump unit comprising a motor configured to drive the pump head, as recited in amended, independent claim 1.  Additionally, Tadlock does not explicitly teach wherein the motor pump unit further comprises a controller (see amended, dependent claim 14), and Tadlock does not explicitly teach wherein the pump cartridge comprises a smart pump having a controller configured therein (see dependent claim 19).
Similar analysis applies to amended, independent claim 15.  Furthermore, Tadlock does not explicitly teach wherein the pump cartridge comprises a smart pump having a controller configured therein, as recited in amended, dependent claim 17.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773                            

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773